Citation Nr: 1743691	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-09 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for metastatic transitional cell carcinoma, claimed as due to herbicide exposure, for accrued benefits purposes.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Cornish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1966.  He served in the Army.  The Veteran died in November 2006.  The appellant is his surviving spouse.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Albuquerque Regional Office (RO) in New Mexico.  The Appellant filed VA Form 21-534 and included a claim for accrued benefits.  In an October 2009 Board decision the accrued benefits claim was referred to the RO for adjudication.  This matter was previously before the Board in March 2014 and June 2016.  The Board remanded the claims each time.

In June 2015, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is of record.  

In June 2016 the Board remanded the claim so the agency of original jurisdiction could consider additional evidence.  Subsequently, the Board solicited an opinion from Veterans Health Administration.  As will be explained in more detail below, the June 2016 remand and VHA opinion were made in error.  Since this is a claim for accrued benefits, only the evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  The Board notes that the Appellant submitted a May 2016 statement with two articles about herbicide use in Thailand and the effects of dioxin in support of her claim.  The Board observes that adjudication of an accrued benefits claim is limited to the evidence physically or constructively of record at the time of the Veteran's death.  38 C.F.R. § 3.1000(a); see Ralston v. West, 13 Vet. App. 108 (1999); Hayes v. Brown, 4 Vet. App. 353 (1993).  Accordingly, the Board finds that none of the evidence submitted by the Appellant since the Veteran's death can be considered in evaluating the Appellant's accrued benefits claim.


FINDINGS OF FACT

1.  The Veteran was diagnosed with transitional cell carcinoma (TCC) in November 2005.

2.  In October 2006 the Veteran filed a claim for service connection for metastatic transitional cell carcinoma due to exposure to Agent Orange in Vietnam.

3.  The Veteran died in November 2006.

4.  The Appellant filed her claim for accrued benefits in December 2006 on VA Form 21-534.

5.  At the time of the Veteran's death, the evidence did not show the Veteran's transitional cell carcinoma had its onset during active service, manifested within one year of separation from active service, and was not shown to be causally or etiologically related to his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for metastatic transitional cell carcinoma, for accrued benefit purposes, have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 5101, 5121 (West 2014); 38 C.F.R. §§ 3.152, 3.303, 3.309(e), 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The RO sent a notice letter in October 2006 informing the Veteran of what the evidence must show to substantiate his claim.  This letter also informed the Veteran of the information the RO had received and the information it was responsible for obtaining.  The Veteran was sent another notice letter in December 2006 to clarify that the claim he filed for renal cancer would be treated differently from the claim he filed for transitional cell carcinoma.  The Appellant was sent a notice letter in January 2007 for her dependency indemnity compensation, death pension, and accrued benefits claims.  

As a claim for accrued benefits is, by its nature, a claim for past-due and unpaid benefits, it must be adjudicated on the basis of the evidence of record at the relevant time in question, which is the evidence of record at the date of the Veteran's death. Because the Board's review is limited to evidence within that time frame, no reasonable possibility exists that further notice or assistance would aid the appellant in substantiating the claims, and any deficiencies of notice or assistance would be moot.  38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362   (2001) (compliance with the duty to notify and assist is not required if no reasonable possibility exists that any notice or assistance would aid the Appellant in substantiating the claim).  See 38 U.S.C.A. § 5103A(a)(2) (West 2014).  No additional notice is necessary prior to adjudication of the claim.



Accrued Benefits

For situations where the Veteran had a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid for a period not to exceed two years, based on existing ratings or decisions or other evidence that was on file when he died. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000;  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Although the appellant's claim for accrued benefits is separate from the claims that the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the Veteran's claims and the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 123 (Fed. Cir. 1996). 

Accrued benefits are benefits to which a veteran was entitled at his death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

The Veteran filed a claim for metastatic transitional cell carcinoma due to exposure to Agent Orange in Vietnam in October 2006.  The Veteran died in November 2006.  In December 2006, the Veteran's surviving spouse submitted a claim for dependency and indemnity compensation benefits through VA Form 21-534 and indicated she wished to continue the Veteran's claim for transitional cell carcinoma.  A claim for death pension, compensation, or dependency and indemnity compensation, by an apportionee, surviving spouse, child or parent is deemed to include a claim for any accrued benefits.  38 C.F.R. § 3.152; 38 C.F.R. § 3.1000(c).  The January 2007 notice letter from the RO accepted the Appellant's accrued benefits claim and stated it was working on this claim in addition to her other claims.  

In order for the Appellant to prevail on her claim for accrued benefits the evidence at the time of the Veteran's death must show that the Veteran was entitled to service connection.  The record at the time of the Veteran's death contained the Veteran's service treatment records (STRs), military personnel records, and VA treatment records.  The statement from the Veteran's treating physician Dr. E.N. cannot be considered.  The statement is dated after the Veteran's death and the VA received it in December 2006.  Also the January 2016 VHA opinion is excluded from consideration.  VHA opinions are not among the exceptions for outstanding VA records.  The Board will discuss the evidence in the record at the time of the Veteran's death to determine whether the Veteran would have prevailed on his claim of service connection for transitional cell carcinoma.

Service Connection Legal Analysis

Certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The types of cancer for which service connection may be presumed to be due to an association with herbicide agents include prostate cancer, respiratory cancers, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6)(ii), 3.309(e). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii). Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.; 38 C.F.R. § 3.313; see also Haas v. Peake, 525 F.3d. 1168, 1174 (Fed. Cir. 2008), cert. denied 129 S. Ct. 1002 (2009). 

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must still be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  To establish service connection on a direct basis the evidence must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.   A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection Due to Agent Orange Exposure

The Veteran stated in his original claim that he believed he was exposed to Agent Orange in Vietnam.  

The presumption of service connection due to exposure to an herbicide agent is inapplicable.  Section 3.309(e) lists specific cancers that qualify for the presumption.  The Veteran was diagnosed with metastatic transitional cell carcinoma (TCC).  Metastatic transitional cell carcinoma is not on the list of conditions that warrant presumptive service connection.  38 C.F.R. § 3.309(e).  Soft-tissue sarcoma is on the list but it is defined in the regulation and transitional cell carcinoma is not included.  38 C.F.R. § 3.309(e) Note 1.  Since service connection cannot be established on a presumptive basis, the Veteran's claim will be analyzed under a theory of direct service connection.

Direct Service Connection for Metastatic Transitional Cell Carcinoma

The Veteran was diagnosed with metastatic transitional cell carcinoma of the kidney that spread to the liver in November 2005.  The Veteran had a current disability at the time he filed his claim.

The next requirement is an in-service event or injury.  The Veteran's STRS do not show a diagnosis or treatment for cancer while in service.  The Veteran stated the in-service event is exposure to Agent Orange while in Vietnam.  The Veteran did not serve in the Republic of Vietnam.  A March 2006 response to a Personnel Information Exchange System, (PIES) request stated a record could not be found identifying any service in Vietnam.  

In a March 1999 statement, the Veteran stated he was in the Republic of Vietnam while in route to the United States in 1965.  The Veteran wrote he was in Saigon, Vietnam in 1965.  In July 1999 a VA examiner noted the Veteran reported being in Vietnam.  The VA examiner wrote the Veteran, "states he only stayed as a passover for two days in Vietnam."  

The Board finds the Veteran was not present in the Republic of Vietnam and Agent Orange exposure cannot be conceded.  The Veteran's service records do not show that the Veteran stayed in Vietnam overnight.  The Veteran's personnel records show he reported to a designated location before boarding a flight in Bangkok to the United States in June 1965.  The Veteran's personnel records do not contain evidence to corroborate his lay statements that he stayed in Vietnam overnight due to a layover.  As a result the Board cannot concede exposure to Agent Orange on the basis of an "on the ground presence" in the Republic of Vietnam.  

Additionally, at the time of the Veteran's death, the record does not show that the Veteran alleged he was in direct contact with an herbicide agent.  The Board notes that statements were submitted after the Veteran's death that allege this theory but cannot be considered for the purposes of this claim.  See Hayes v. Brown, 4 Vet. App. 353 (1993).

The Board acknowledges that the record contains a statement from the Veteran's private care provider, Dr. G.F. that there may be a link to asthma and Agent Orange exposure.  This statement appears to be based on the Veteran's self report of exposure to Agent Orange and cannot be used to establish the Veteran had a presence in the Republic of Vietnam.  In addition to this, the statement was provided for another claim before the Veteran was diagnosed with metastatic transitional cell carcinoma.  So it cannot be used to establish a link between the Veteran's cancer and military service which is the third element required for service connection on a direct basis.

Exposure to Agent Orange in Thailand

The Veteran served in Thailand, during the Vietnam Era, from June 1964 to July 1965.  The record contains a VA memorandum that states herbicide agents were used during the Vietnam era in Thailand.  The Board finds that this bulletin can be considered for this claim because it a VA record.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  A May 2010 Compensation & Pension Service (C&P Service) bulletin reflects the finding by the C&P Service that there was significant use of herbicides on the fenced perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  The bulletin explained that when herbicide agent exposure claims from veterans with Thailand service were received, RO personnel were required to evaluate a veteran's service treatment and personnel records to determine whether the veteran's "service activities" involved duty on or near the perimeter of the military base where the veteran was stationed.  The bulletin also noted that the C&P Service had determined that special consideration of herbicide agent exposure on facts found or on a direct basis was to be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases, which allowed for presumptive service connection of the diseases associated with herbicide agent exposure.  In addition, the bulletin noted that if a U.S. Air Force veteran served on one of the enumerated U.S. Air Force bases in Thailand, as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter (as shown by that individual's MOS, performance evaluations, or other credible evidence), then herbicide exposure would be acknowledged on a facts found or direct basis.

The Department of Defense has also confirmed to VA that herbicides were used in Thailand during the Vietnam Era.  The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (AFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.b.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  Id.  This applies only during the Vietnam Era.  Id

The Veteran's personnel records reflect that he had to report to Korat Air Force Base (AFB) in September 1964.  However, the Veteran only reported to this base for travel and was not stationed at this base.  VA rules and regulations only concede exposure to Agent Orange for certain activities around the perimeter of certain bases in Thailand.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.b.

The Veteran's personnel records reflect that he visited other cities in Thailand.  A February 1965 record shows the Veteran had a temporary duty assignment in Lopburi, Thailand.  An April 1965 record shows the Veteran had temporary duty assignments in Sattahip, Pattaya, and Bangkok in Thailand.  None of these areas are on the list of places where Agent Orange exposure is conceded.  

VA rules and regulations also concede Agent Orange exposure for those stationed at an Army Base in Thailand when that individual was either a member of the military police or had a military police occupational specialty with job duties on the perimeter of the base.  The Veteran's MOS does not fit this description.  The Veteran's military occupational specialty was a supply specialist.  At the time of the Veteran's death, the record did not contain evidence that the Veteran had duties around the perimeter of the base.  

As such, the record at the time of the Veteran's death did not reflect evidence of direct contact with an herbicide agent.

As noted above the record also did not contain any evidence of symptoms, diagnoses or treatment for the condition in service.  Nor did the record at the time of the Veteran's death contain evidence linking the transitional cell carcinoma to service.  The Board finds after considering the evidence in the file at the time of the Veteran's death that the Veteran would not have prevailed on his claim of service connection for transitional cell carcinoma.  Thus, the Appellant's claim for accrued benefits must be denied.  


ORDER

This claim of entitlement to service connection for metastatic transitional cell carcinoma, claimed as due to herbicide exposure, for accrued benefits purposes is denied.




____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


